 


                  IN THE UNITED STATES DISTRICT COURT 
                 FOR THE WESTERN DISTRICT OF WISCONSIN 
 
GREGORY P. KRUSEC,                          
                                            
         Plaintiff,                                        
                                               Case No.  18‐cv‐120‐jdp 
     v. 
 
NANCY A. BERRYHILL, 
Acting Commissioner of Social Security, 
 
         Defendant. 
 
 
                         JUDGMENT IN A CIVIL CASE 
 
 
         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of 

plaintiff Gregory P. Krusec reversing the decision of Nancy A. Berryhill, 

Acting Commissioner of Social Security and remanding this case for further 

proceedings under sentence four of Section 205 of the Social Security Act, 42 

U.S.C. § 405(g).   

 
 
      s/ K. Frederickson, Deputy Clerk                    January 28, 2019        
      Peter Oppeneer, Clerk of Court                             Date  
 




 
